

117 S2644 IS: Guard, Reserve, and Active Duty Department of Veterans Affairs Educational Assistance Parity Act of 2021
U.S. Senate
2021-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2644IN THE SENATE OF THE UNITED STATESAugust 5, 2021Mr. Moran (for himself and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to expand eligibility for Post-9/11 Educational Assistance to members of the National Guard who perform certain full-time duty, and for other purposes.1.Short titleThis Act may be cited as the Guard, Reserve, and Active Duty Department of Veterans Affairs Educational Assistance Parity Act of 2021 or the GRAD VA Educational Assistance Parity Act of 2021.2.Expansion of eligibility for Post-9/11 Educational Assistance to members of the National Guard who perform certain full-time dutySection 3301(1) of title 38, United States Code, is amended—(1)by amending subparagraph (B) to read as follows:(B)In the case of members of the reserve components of the Armed Forces—(i)service on active duty (as defined in section 101(d) of title 10), but not including inactive duty training (as defined in section 101(d) of title 10); or(ii)service on active duty under a call or order to active duty under section 688, 12301(a), 12301(d), 12301(g), 12301(h), 12302, 12304, 12304a, or 12304b of title 10 or section 3713 of title 14, but not including inactive duty training (as defined in section 101(d) of title 10).; and(2)in subparagraph (C)—(A)in clause (i), by striking ; or and inserting a semicolon; and(B)by striking clause (ii) and inserting the following new clauses:(ii)in the National Guard when performing full-time National Guard duty (as defined in section 101 of title 32); or(iii)in the National Guard when performing active duty (as defined in section 101 of title 32)..